Third District Court of Appeal
                               State of Florida

                          Opinion filed May 25, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1756
                        Lower Tribunal No. 19-5959
                           ________________


                    5725 Lagorce Partners, LLC,
                                  Appellant,

                                     vs.

                           5AIF Maple 2 LLC,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Migna Sanchez-Llorens, Judge.

      Marrero, Chamizo, Marcer Law, LP, and Julio C. Marrero, for
appellant.

     John L. Penson, P.A., and John L. Penson, for appellee.


Before EMAS, MILLER and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Tanis v. HSBC Bank USA, N.A., 289 So. 3d 517, 522

(Fla. 3d DCA 2019) (“‘[I]t is essential that no sale be set aside for trifling

reasons, or on account of matters which ought to have been attended to by

the complaining party prior thereto,’ as appellants were apprised of the

pendency of the action, thus afforded an opportunity to object, we ascertain

no abuse of discretion in the ruling of the trial court”) (quoting Pewabic Mining

Co. v. Mason, 145 U.S. 349, 356 (1892)). See also Volynsky v. Park Tree

Invs. 21, LLC, 322 So. 3d 714, 716 (Fla. 3d DCA 2021) (“[T]he trial court

afforded Volynsky both notice and a meaningful opportunity to be heard,

satisfying the essential elements of due process”) (citing § 45.031(8), Fla.

Stat. (2021)).




                                       2